Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 365(c). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2019 has been considered by the examiner.

Drawings
The drawings are objected to because Figure 3 actually depicts two figures, Examiner suggests labeling element 200 as Figure 3A, and element 100 as Figure 3B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 11 and 13-18 are rejected under 35 U.S.C. 101 because the claims recite abstract ideas.

101 Analysis – Step 1
Claim 1 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

Regarding claim 1, the claim incudes limitations that recite an abstract idea and will be used as a representative claim for the remainder of the 101 rejections. The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 1 recites:


receiving status information of an aerial vehicle; 
obtaining, based on the status information, a flight path of the aerial vehicle; and
displaying a three-dimensional (3D) dynamic icon corresponding to the flight path.

In the claims broadest reasonable interpretation (BRI), the claim recites gathering data, and displaying the data.
The claim recites the limitations “receiving status information” and “obtaining, based on the status information” which have a BRI of observing data. These limitations therefore recite an abstract idea.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):

A control method comprising:
receiving status information of an aerial vehicle; 
obtaining, based on the status information, a flight path of the aerial vehicle; and
displaying a three-dimensional (3D) dynamic icon corresponding to the flight path.

Whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional limitation (or combination of limitations) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

It is clear that Applicant’s claim does not comprise any of the above additional limitations that, individually or in combination, have integrated the judicial exception into a practical application. 
While the PEG further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, 
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05(f)); 
•	an additional element adds insignificant extra-solution activity to the judicial exception MPEP 2106.05(g); and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use MPEP 2106.05(h).

	The receiving and obtaining steps are recited at a high level of generality (e.g. as a general means of gathering data for displaying), and amounts to mere data gathering as well as post solution displaying, which are forms of insignificant extra-solution activity (MPEP 2106.05(g)).

101 Analysis – Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the obtaining, receiving, and displaying were considered to be insignificant extra-solution activity in Step 2A, and thus these additional elements are re-evaluated in Step 2B to determine if the additional elements are more than what is well-understood, routine, conventional activity in the field.
The specification recites a communication circuit that receives the status information, a processor that obtains the flight path, and a display for displaying the flight path. 
The specification does not provide any indication that the communication circuit is anything other than a communication device, and the specification does not provide any MPEP 2106.05(d)(II)(i)) and the case cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016). OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicates that mere collection or receipt of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting function is well-understood, routine, conventional activity is supported under Berkheimer.
The specification does not provide any indication that the display is anything other than a conventional computer. The mere displaying of data is a well understood, routine, and conventional function. Therefore, the claim is ineligible.

101 Analysis – Step 1
Claim 3 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

Regarding claim 3, the claim incudes limitations from claim 1 that recite an abstract idea.

101 Analysis – Step 2A, Prong 2

In the present case, there are no additional limitations beyond the above mentioned abstract ideas. Therefore the claim is ineligible.

101 Analysis – Step 1
Claim 4 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

Regarding claim 4, the claim incudes limitations from claim 1 that recite an abstract idea.

101 Analysis – Step 2A, Prong 2

In the present case, there are no additional limitations beyond the above mentioned abstract ideas. Therefore the claim is ineligible.

101 Analysis – Step 1
Claim 5 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

Regarding claim 5, the claim incudes limitations from claim 1 that recite an abstract idea.

101 Analysis – Step 2A, Prong 2

In the present case, there are no additional limitations beyond the above mentioned abstract ideas. Therefore the claim is ineligible.

101 Analysis – Step 1
Claim 6 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

Regarding claim 6, the claim incudes limitations from claim 1 that recite an abstract idea.

101 Analysis – Step 2A, Prong 2

In the present case, there are no additional limitations beyond the above mentioned abstract ideas and the shape of the 3D icon. Therefore the claim is ineligible.

101 Analysis – Step 1
Claim 7 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

Regarding claim 7, the claim incudes limitations from claim 1 that recite an abstract idea.

101 Analysis – Step 2A, Prong 2

In the present case, there are no additional limitations beyond the above mentioned abstract ideas and the color of the 3D icon. Therefore the claim is ineligible.

101 Analysis – Step 1
Claim 8 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

Regarding claim 8, the claim incudes limitations from claim 1 that recite an abstract idea.

101 Analysis – Step 2A, Prong 2

In the present case, there are no additional limitations beyond the above mentioned abstract ideas and the arrangement of the 3D icon. Therefore the claim is ineligible.

Claim 11 is rejected as being analogous to claim 1. The claim recites the same abstract ideas and does not cite any additional limitations.

Claim 13 is rejected as being analogous to claim 3. The claim recites the same abstract ideas and does not cite any additional limitations.

Claim 14 is rejected as being analogous to claim 4. The claim recites the same abstract ideas and does not cite any additional limitations.

Claim 15 is rejected as being analogous to claim 5. The claim recites the same abstract ideas and does not cite any additional limitations.


Claim 16 is rejected as being analogous to claim 6. The claim recites the same abstract ideas and does not cite any additional limitations.

Claim 17 is rejected as being analogous to claim 7. The claim recites the same abstract ideas and does not cite any additional limitations.

Claim 18 is rejected as being analogous to claim 8. The claim recites the same abstract ideas and does not cite any additional limitations.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1- 5, 7, 9, 11-15, 17, and 19 are rejected under 35 U.S.C. 102)(a)(1) as being anticipated by Kale et al (U.S. Publication No. 2009/0319100 A1) hereinafter Kale.

Regarding claim 1, Kale discloses:
receiving status information of an aerial vehicle [see Paragraph 0064 - discusses a flight management system (FMS) 620 that exchanges information, and is communicatively coupled, with an electronic flight information system (EFIS) 600]; 
see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a flight path) to the EFIM 600 (processing system)]; and
displaying a three-dimensional (3D) dynamic icon corresponding to the flight path [see Paragraph 0064 - discusses that the flight plan information obtained from the 620 FMS can be displayed using a display device 624 on the EFIM 600 and see Figure 2 below - depicts a 3D dynamic icon 280 that corresponds to a 3D flight path 240-254].


    PNG
    media_image1.png
    338
    382
    media_image1.png
    Greyscale

Figure 2 of Kale

Regarding claim 2, Kale discloses the invention with respect to claim 1. Kale further discloses adjusting, based on the flight path, a display path of the 3D dynamic icon [see Paragraph 0082 - discusses that the displayed flight path can be adjusted].

 Kale discloses the invention with respect to claim 1. Kale further discloses wherein: the status information includes a planned path in an autonomous flight mode [see Paragraph 0059 – discusses that the user may create a flight plan (and store for future use), and see Paragraph 0020 – discusses that there may be an autopilot and autothrottle to execute the flight plan]; and obtaining the flight path of the aerial vehicle includes retrieving the planned path from the status information [see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a predetermined flight path) to the EFIM 600].

Regarding claim 4, Kale discloses the invention with respect to claim 1. Kale further discloses wherein: the status information includes a future path predicted by the aerial vehicle in a manually controlled flight mode [see Paragraph 0059 – discusses that the user may modify an existing plan (see Figure 5 below – depicts a flying path, see Paragraph 0062 – discusses displaying future portions that have not yet occurred)]; and obtaining the flight path of the aerial vehicle includes retrieving the future path from the status information [see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a flight path) to the EFIM 600].


    PNG
    media_image2.png
    341
    377
    media_image2.png
    Greyscale

Figure 5 of Kale

Regarding claim 5, Kale discloses the invention with respect to claim 1. Kale further discloses wherein: the status information includes a real-time path of the aerial vehicle in a manually controlled flight mode [see Paragraph 0059 – discusses that the user may modify an existing plan (see Figure 5 above – depicts a real-time flying path, see Paragraph 0062 – discusses displaying a path of portions that have occurred and future portions that have not occurred), and see Paragraph 0072 – discusses that the display can be updated in real time to reflect flight status]; and obtaining the flight path of the aerial vehicle includes retrieving the real-time path from the status information [see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a flight path) to the EFIM 600] and predicting a future path of the aerial vehicle based on the real-time path [see Figure 2 below – depicts a future path 254 based on the real time path (as described above)].


    PNG
    media_image1.png
    338
    382
    media_image1.png
    Greyscale

Figure 2 of Kale

Regarding claim 7, Kale discloses the invention with respect to claim 1. Kale further discloses wherein the 3D dynamic icon is in one or more bright colors [see Paragraph 0035 - discusses that the 3D flight path 241-254 can be made up of colors].

Regarding claim 9, Kale discloses the invention with respect to claim 1. Kale further discloses wherein the status information includes a flight attitude 
the control method further comprising:
obtaining, based on the status information, the flight attitude [see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a flight path) to the EFIM 600, and see Paragraph 0020 - discusses that the displayed flight information can include attitude]; and
see Paragraph 0082 - discusses that the displayed flight plan can be adjusted].


Regarding claim 11, Kale discloses: 
a communication circuit configured to receive status information of an aerial vehicle [see Paragraph 0064 - discusses a flight management system (FMS) 620 that exchanges information, and is communicatively coupled, with an electronic flight information system (EFIS) 600]; 
a processor configured to obtain a flight path of the aerial vehicle based on the status information [see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a flight path) to the EFIM 600 (processing system)]; and 
a display configured to display a three-dimensional (3D) dynamic icon corresponding to the flight path [see Paragraph 0064 - discusses that the flight plan information obtained from the 620 FMS can be displayed using a display device 624 on the EFIM 600 and see Figure 2 below - depicts a 3D dynamic icon 280 that corresponds to a 3D flight path 240-254].


    PNG
    media_image1.png
    338
    382
    media_image1.png
    Greyscale

Figure 2 of Kale

Regarding claim 12, Kale discloses the invention with respect to claim 11. Kale further discloses wherein the processor is further configured to adjust a display path of the 3D dynamic icon based on the flight path [see Paragraph 0082 - discusses that the displayed flight path can be adjusted].

Regarding claim 13, Kale discloses the invention with respect to claim 11. Kale further discloses wherein: the status information includes a planned path in an autonomous flight mode [see Paragraph 0059 – discusses that the user may create a flight plan (and store for future use), and see Paragraph 0020 – discusses that there may be an autopilot and autothrottle to execute the flight plan]; and the processor is further configured to obtain the flight path of the aerial vehicle by retrieving the planned path from the status information [see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a predetermined flight path) to the EFIM 600].

Regarding claim 14, Kale discloses the invention with respect to claim 11. Kale further discloses wherein: the status information includes a future path predicted by the aerial vehicle in a manually controlled flight mode [see Paragraph 0059 – discusses that the user may modify an existing plan (see Figure 5 below – depicts a flying path, see Paragraph 0062 – discusses displaying future portions that have not yet occurred)]; and the processor is further configured to obtain the flight path of the aerial vehicle by retrieving the future path from the status information [see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a flight path) to the EFIM 600].


    PNG
    media_image2.png
    341
    377
    media_image2.png
    Greyscale

Figure 5 of Kale

Kale discloses the invention with respect to claim 11. Kale further discloses wherein: the status information includes a real-time path of the aerial vehicle in a manually controlled flight mode [see Paragraph 0059 – discusses that the user may modify an existing plan (see Figure 5 above – depicts a real-time flying path, see Paragraph 0062 – discusses displaying a path of portions that have occurred and future portions that have not occurred), and see Paragraph 0072 – discusses that the display can be updated in real time to reflect flight status]; and the processor is further configured to obtain the flight path of the aerial vehicle by retrieving the real-time path from the status information [see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a flight path) to the EFIM 600] and predicting a future path of the aerial vehicle based on the real-time path [see Figure 2 below – depicts a future path 254 based on the real time path (as described above)].


    PNG
    media_image1.png
    338
    382
    media_image1.png
    Greyscale

Figure 2 of Kale


Regarding claim 17, Kale discloses the invention with respect to claim 11. Kale further discloses wherein the 3D dynamic icon is in one or more bright colors [see Paragraph 0035 - discusses that the 3D flight path 241-254 can be made up of colors].


Regarding claim 19, Kale discloses the invention with respect to claim 11. Kale further discloses wherein the status information includes a flight attitude; and
the processor is further configured to: obtain, based on the status information, the flight attitude [see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a flight path) to the EFIM 600, and see Paragraph 0020 - discusses that the displayed flight information can include attitude]; and
adjust, based on the flight attitude, a display attitude of the 3D dynamic icon [see Paragraph 0082 - discusses that the displayed flight plan can be adjusted].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kale in view of Kubbat et al (U.S. Patent No. 5,420,582) hereinafter Kubbat.

Regarding claim 6, Kale discloses the invention with respect to claim 1. 
	However, Kale fails to disclose wherein the 3D dynamic icon is arrow-shaped, and gradually becomes narrower in a depth direction of the display.
Kubbat discloses wherein the 3D dynamic icon is arrow-shaped, and gradually becomes narrower in a depth direction of the display [see Figure 2 below – depicts arrow shaped 3D dynamic icon that becomes narrower in a depth direction].

    PNG
    media_image3.png
    426
    402
    media_image3.png
    Greyscale

Figure 2 of Kubbat

Regarding claim 8, Kale discloses the invention with respect to claim 1. 
However, Kale fails to disclose wherein: the 3D dynamic icon includes a plurality of sub-arrows that are arranged sequentially and separated from each other; and the sub-arrows of the 3D dynamic icon fade away one by one into a flying direction of the aerial vehicle.
Kubbat discloses wherein: the 3D dynamic icon includes a plurality of sub-arrows that are arranged sequentially and separated from each other; and the sub-arrows of the 3D dynamic icon fade away one by one into a flying direction of the aerial vehicle [see Figure 2 above - depicts sequential arrows 25-31 pointing in the direction of flight].
Kubbat suggests that there is a lot of information that a pilot has to absorb and that using a 3D display can simplify the information [see Column 1 lines 23-39]. Kubbat also suggests using triangular disk (arrows) makes it possible to help a pilot recognize attitude and direction of the aircraft [see Column 2 lines 34-41].
Kale to include 3D dynamic arrows as taught by Kubbat in order to simplify the information for the pilot [Kubbat, see Column 1 lines 23-39] and to help a pilot recognize attitude and direction of the aircraft [Kubbat, see Column 2 lines 34-41].

Regarding claim 16, Kale discloses the invention with respect to claim 11. 
However, Kale fails to disclose wherein the 3D dynamic icon is arrow-shaped, and gradually becomes narrower in a depth direction of the display.
Kubbat discloses wherein the 3D dynamic icon is arrow-shaped, and gradually becomes narrower in a depth direction of the display [see Figure 2 below – depicts arrow shaped 3D dynamic icon that becomes narrower in a depth direction].


    PNG
    media_image3.png
    426
    402
    media_image3.png
    Greyscale

Figure 2 of Kubbat

Regarding claim 18, Kale discloses the invention with respect to claim 11. 
However, Kale fails to disclose wherein: the 3D dynamic icon includes a plurality of sub-arrows that are arranged sequentially and separated from each other; and the sub-arrows of the 3D dynamic icon fade away one by one into a flying direction of the aerial vehicle.
Kubbat discloses wherein: the 3D dynamic icon includes a plurality of sub-arrows that are arranged sequentially and separated from each other; and the sub-arrows of the 3D dynamic icon fade away one by one into a flying direction of the aerial vehicle [see Figure 2 above - depicts sequential arrows 25-31 pointing in the direction of flight].
Kubbat suggests that there is a lot of information that a pilot has to absorb and that using a 3D display can simplify the information [see Column 1 lines 23-39]. Kubbat also suggests that using triangular disk (arrows) makes it possible to help a pilot recognize attitude and direction of the aircraft [see Column 2 lines 34-41].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Kale to include 3D dynamic arrows as taught by Kubbat in order to simplify the information for the pilot [Kubbat, see Column 1 lines 23-39] and to help a pilot recognize attitude and direction of the aircraft [Kubbat, see Column 2 lines 34-41].

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kale in view of Wang et al (Chinese Publication No. 101493699A) hereinafter Wang.

Regarding claim 10, Kale discloses the invention with respect to claim 9 and claim 1. 
However, Kale fails to disclose wherein: the flight attitude includes at least one of a pitch angle, a roll angle, or a yaw angle of the aerial vehicle; and adjusting the display attitude of the 3D dynamic icon includes adjusting at least one of a pitch angle, a roll angle, or a yaw angle of the 
	Wang discloses wherein: the flight attitude includes at least one of a pitch angle, a roll angle, or a yaw angle of the aerial vehicle; and adjusting the display attitude of the 3D dynamic icon includes adjusting at least one of a pitch angle, a roll angle, or a yaw angle of the 3D dynamic icon based on the at least one of the pitch angle, the roll angle, or the yaw angle of the aerial vehicle [see claim 1 – discusses adjusting pitch angle, roll angle, and yaw angle to change the drones attitude].
	Wang suggests that by being able to change the drones flight status (attitude) that the drones control system becomes more flexible [see Summary of the Invention, see Paragraph 0004].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controls of Kale to include attitude control (yaw, roll, and pitch angles) as taught by Kubbat in order give more flexibility to a pilot [Wang, see Summary of the Invention, see Paragraph 0004].

Regarding claim 20, Kale discloses the invention with respect to claim 19 and claim 11. 
However, Kale fails to disclose wherein: the flight attitude includes at least one of a pitch angle, a roll angle, or a yaw angle of the aerial vehicle; and the processor is further configured to adjust the display attitude of the 3D dynamic icon by adjusting at least one of a pitch angle, a roll angle, or a yaw angle of the 3D dynamic icon based on the at least one of the pitch angle, the roll angle, or the yaw angle of the aerial vehicle
Wang discloses wherein: the flight attitude includes at least one of a pitch angle, a roll angle, or a yaw angle of the aerial vehicle; and the processor is further configured to adjust the display attitude of the 3D dynamic icon by adjusting at least one of a pitch angle, a roll angle, or a yaw angle of the 3D dynamic icon based on the at least one of the pitch angle, the roll angle, see claim 1 – discusses adjusting pitch angle, roll angle, and yaw angle to change the drones attitude].
Wang suggests that by being able to change the drones flight status (attitude) that the drones control system becomes more flexible [see Summary of the Invention, see Paragraph 0004].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controls of Kale to include attitude control (yaw, roll, and pitch angles) as taught by Kubbat in order give more flexibility to a pilot [Wang, see Summary of the Invention, see Paragraph 0004].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

U.S. Publication No. 2016/0241767 A1 – discusses using a mobile device with a 3D environment to adjust the flight path of the aerial vehicle, and creating autonomous flight paths.
U.S. Publication No. 2010/0052949 A1 – discusses a 3D dynamic icon that corresponds to a flight path, and may utilize arrows for informing the pilot of the flight path.
U.S. Patent No. 9,633,567 B1 – discusses displaying a 3D flight path, data is gathered to compute a flight path.
U.S. Patent No. 8,035,547 B1 – discusses a 3D dynamic icon on a display for virtual target flight path, and allows the user to adjust the flight path.

U.S. Patent No. 9,928,649 B2 - discusses planned paths displayed on a virtual 3D model of a physical environment and relaying the information to a ground station such as a mobile device.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862.  The examiner can normally be reached on Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665